Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1 in the reply filed on 02/08/2021 is acknowledged.  The claims 1- 4 and 10-13 has been examined the rest of claims which read on species 2-6 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, (Takeda, Hirofumi, et al. "Development of the detecting method of helium gas leak from canister." Nuclear engineering and design 238.5 (2008): 1220-1226) in view of Minami (JP-06094894-A, “Minami”).
Regarding claim 1, Takeda in Figs 1-6 disclose a gas leakage detection method in a canister, comprising:
monitoring at least two temperatures out of a temperature TB at a canister bottom portion to be one end portion (page 1223, line 8 - temperature of canister bottom TB as shown in Fig.6 the temperature measurement point such as E-d-1-C ) of the canister and housed inside a concrete (Fig.5 Concrete Cask), a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister (Fig.6 the temperature measurement point such as H-a-1-0 are considered below a horizontal plane passing through a center of canister) in the a temperature TT at a canister lid portion (page 1223, line 8 - TT, for example measurement point A-b-1-C in FIG.6) to be the other end portion, and a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center (Fig.6 the temperature measurement point such as D-a-1-0) of the canister; and determining occurrence of leakage of an inert gas inside the canister when there is a change in a temperature difference between the at least two temperatures (At least Abstract- detecting gas leak using the change of temperature differences TB and TT).

Takeda fails to disclose the canister is a horizontally-installed canister (or Silo as defined in the disclosure ¶0003 of PG-PUB) and canister bottom/top portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed.


It would have been obvious to one of ordinary skill in the art to substitute Mianmi ‘s horizontally installed canister for Takeda’s leak detection method for the predictable result of detecting gas leakage by monitoring changes in temperature differences of canister surfaces. One of ordinary skill in the art would know that one can detect helium gas leak with observation of temperature difference changes at early stage of leak (Takeda – Page 1225 Col.2 paragraph 2) and therefore lead to a more accurate and sensitive method to be used to detect helium gas leak when the canister has to be installed in a horizontally attitude.
 
Regarding claim 2, Takeda further discloses determining occurrence of leakage of the inert gas inside the canister when there is a change in a temperature difference between one or both of the temperature TB at the canister bottom portion (Fig.6, E-d-1-C) and the temperature TSB at the canister side surface lower portion (J-a-1-0) and one or both of the temperature TT at the canister lid portion (A-b-1-C) and the temperature TST (A-b-2-0) at the canister side surface upper portion (for example Fig.6 showing temperature measurement points and comparison of Figs.8 and 10 for a normal condition and comparing with Figs.9 and 11 for the gas leak conditions)
Regarding claim 3, Takeda further discloses the temperature TB at the canister bottom portion (Fig.6, E-d-1-C) is a temperature at a center of the canister bottom portion, the temperature TSB at the canister side surface lower portion is a temperature at a bottom portion of the canister side surface to be a lowermost portion in the horizontally-installed attitude, the temperature TT at the canister lid portion is a temperature at a center of the canister lid portion, and the temperature TST at the canister side surface upper portion is a temperature at a top portion of the canister side surface to be an uppermost portion in the horizontally-installed attitude (for example Fig.6 showing temperature measurement points and comparison of Figs.8 and 10 for a normal condition and comparing with Figs.9 and 11 for the gas leak conditions)

Regarding claim 4, Takeda further discloses, further comprising determining occurrence of leakage of the inert gas inside the canister when there is a change in a temperature difference ΔTBT (where ΔTBT=TB−TT) between the temperature TT at the canister lid portion and the temperature TB (Fig.6, E-d-1-C) at the canister bottom portion (for example Fig.6 showing temperature measurement points and comparison of Figs.8 and 10 for a normal condition and comparing with Figs.9 and 11 for the gas leak conditions)

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Minami, and Hood (US-20130318989-A1,” Hood”).

Regarding claim 10, Takeda discloses a gas leakage detection apparatus in a canister, comprising:
at least two sensors out of a first temperature sensor configured to measure a temperature TB at a canister bottom portion (Fig.6, E-d-1-C) to be one end portion in a canister housed inside a concrete silo, a third temperature sensor configured to measure a temperature TSB (J-a-1-0) at a canister side surface lower portion located below a horizontal plane passing T at a canister lid portion (A-b-1-C) to be the other end portion, and a fourth temperature sensor configured to measure a temperature TST (A-b-2-0) at a canister side surface upper portion located above the horizontal plane passing through the center of the;

a monitoring of measurement values of the at least the two sensors out of the first temperature sensor (for example Figs 8. and Fig.9 show monitoring of measurement values of temperature sensor in normal and leaked conditions respectfully), the third temperature sensor (TSB (J-a-1-0) ) the second temperature sensor (A-b-1-C), and the fourth temperature sensor(A-b-2-0); and a gas leakage occurrence of leakage of an inert gas inside the canister when a change in a difference between the at least two measurement values to be monitored exceeds a threshold value (At least Abstract- detecting gas leak using the change of temperature differences TB and TT).
 
Takeda fails to disclose 1) a horizontally installed canister and canister bottom/top portion to be one end portion in a lateral direction in a horizontally-installed attitude, 2) a determination unit and a monitoring unit.
However, Minami teaches in Figs.1-6 (and highlighted parts of the English translation) a horizontally- installed (silo) canister and canister bottom/top portion to be one end portion in a lateral direction in a horizontally-installed attitude (DSCI and DSCO) of the canister that is horizontally installed.

Takeda and Minmi fail to expressly disclose a determination and monitoring unit.
However, Hood in Fig.3 teaches a determination unit (Processor 74 and database 80).
Examiner takes Official Notice it is common knowledge in the art to use and connect a monitor to a processor with a database and processor such as any computer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hood and Takeda’s system to use and connect a monitor to i.e., Hood’s processor and database for the benefit of observing the variation of temperature and pressure measurements from different sensors on the monitor screen.

Regarding claim 11, Takeda further discloses at least one of the first temperature sensor (Fig.6, E-d-1-C) and the third temperature sensor and at least one of the second temperature sensor and the fourth temperature sensor,
wherein the monitoring unit monitors a measurement value of at least one of the first temperature sensor (Fig.6, E-d-1-C) and the third temperature sensor (J-a-1-0) and a measurement value of at least one of the second temperature sensor (A-b-1-C) and the fourth temperature sensor (A-b-2-0) (for example Fig.6 showing temperature measurement points and comparison of Fig.8 and 9 for a normal condition and the gas leak conditions)

Regarding claim 12, Takeda further discloses wherein the temperature TB at the canister bottom portion (Fig.6, E-d-1-C) is a temperature at a center of the canister bottom portion, the temperature TSB at the canister side surface lower portion is a temperature at a bottom portion of the canister side surface to be a lowermost portion in the horizontally-installed attitude, the temperature TT at the canister lid portion is a temperature at a center of the canister lid portion, and the temperature TST at the canister side surface upper portion is a temperature at a top portion of the canister side surface to be an uppermost portion in the horizontally-installed attitude(for example Fig.6 showing temperature measurement points and comparison of Figs.8 and 10 for a normal condition and comparing with Figs.9 and 11 for the gas leak conditions).
 Regarding claim 13, Takeda further discloses determining occurrence of leakage of the inert gas inside the canister when there is a change in a temperature difference ΔTBT (where ΔTBT=TB−TT) between the temperature TT at the canister lid portion and the temperature TB (Fig.6, E-d-1-C) at the canister bottom portion (for example Fig.6 showing temperature measurement points and comparison of Figs.8 and 10 for a normal condition and comparing with Figs.9 and 11 for the gas leak conditions).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 2 of U.S. Patent No. US 10119881B2 (“881”) in view of Mianmi. 
Regarding instant claim 1, claims 1 and 2 of “881” recite:  a gas leakage detection method in a canister (a radioactive material sealed container), comprising:
monitoring at least two temperatures out of a temperature TB at a canister bottom portion (a temperature at a bottom portion of a lid portion of the concrete-made storage container facing the top portion of the metallic sealed container or a temperature of a member existing between the bottom portion of the lid portion and the top portion of the metallic sealed container) to be one end portion in a lateral direction of the canister and housed inside a concrete silo, a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister, a temperature TT at a canister lid portion (measuring a temperature at a top portion of the metallic sealed container) to be the other end portion in the lateral direction, and a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister; and
determining occurrence of leakage of an inert gas inside the canister when there is a change in a temperature difference between the at least two temperatures (claim2 of “881”- . wherein a difference between the temperature at the top portion of the metallic sealed container and the inner temperature of the lid portion of the concrete-made storage container, or a difference between the temperature at the bottom portion of the lid portion of the concrete-made storage container or the 
“881” doesn’t disclose the canister is a horizontally-installed (Silo as defined by the disclosure PG-PUB ¶0003 of instant application) canister.
However, Minami teaches in Figs.1-6 (and highlighted parts of the English translation) a horizontally- installed (silo) canister.
It would have been obvious to one of ordinary skill in the art to substitute the horizontally installed canister as taught in Mianmi for instant application’s leak detection method for the predictable result of detecting gas leakage by monitoring changes in temperature differences of canister surfaces. One of ordinary skill in the art would know that monitoring temperature changes make observation of early stage of leakage and therefore a more accurate and sensitive method to be used in a horizontally installed canister to check if there is a leakage.
Claim10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and of U.S. Patent No. US10119881B2 (“881”) in view of Mianmi. 
Regarding instant claim 10, claim 5 and 6 of “881” recite:   A gas leakage detection apparatus (An apparatus for detecting gas leakage from a radioactive material sealed container) in a canister, comprising:
at least two sensors out of a first temperature sensor configured to measure a temperature TB at a canister bottom portion (a temperature at a bottom portion of a lid portion) to be one end portion in a lateral direction of the canister housed inside a concrete silo, a third temperature sensor configured to measure a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister, a second temperature sensor configured to measure a temperature TT at a canister lid portion (a first temperature sensor configured to measure a temperature at a top portion of the metallic sealed container) to be the other end portion in the lateral direction, and a fourth temperature sensor ST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister ;
a monitoring unit configured to monitor measurement values of the at least the two sensors out of the first temperature sensor, the third temperature sensor, the second temperature sensor, and the fourth temperature sensor unit (claim 6 of “881” a display device configured to display, in time series, a temperature difference between a temperature measured by the first temperature sensor and a temperature measured by the second temperature sensor); and
a gas leakage determination unit configured to determine occurrence of leakage of an inert gas inside the canister when a change in a difference between the at least two measurement values to be monitored exceeds a threshold value (a gas leakage estimation unit configured to estimate presence of leakage of the inactive gas by comparing a temperature measured by the first temperature sensor with a temperature measured by the second temperature sensor).
“881” doesn’t disclose the canister is a horizontally-installed (Silo as defined by the disclosure PG-PUB ¶0003 of instant application) canister.
However, Minami teaches in Figs.1-6 (and highlighted parts of the English translation) a horizontally- installed (silo) canister.
It would have been obvious to one of ordinary skill in the art to substitute the horizontally installed canister as taught in Mianmi for instant application’s leak detection method for the predictable result of detecting gas leakage by monitoring changes in temperature differences of canister surfaces. One of ordinary skill in the art would know that monitoring temperature changes make observation of early stage of leakage and therefore a more accurate and sensitive method to be used in a horizontally installed canister to check if there is a leakage.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/           Examiner, Art Unit 2856

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856